Case 3:20-cv-00385-JAG-RCY Document 6 Filed 07/17/20 Page 1 of 1 PagelD# 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

WILLIAM TREGEMBO,

Plaintiff,
Vv. Civil Action No. 3:20CV385
A. TAYLOR, et al.,

Defendants.

MEMORANDUM OPINION

On July 13, 2020, the United States Postal Service returned a June 26, 2020 Memorandum
Order to the Court marked, “RETURN TO SENDER,” and “ADDRESSEE NOT IN OUR
FACILITY.” Since that date, Plaintiff has not contacted the Court to provide a current address.
Plaintiff's failure to contact the Court and provide a current address indicates his lack of interest
in prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

Is/ (| fs

John A. Gibney, Jr. /
United States District Judge

 

Date: 17 July 2020
Richmond, Virginia

 

 

 
